Citation Nr: 0822987	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.   
 
2.  Entitlement to service connection for headaches.   
 
3.  Entitlement to service connection for memory loss.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The appellant had a verified active duty for training in the 
Army National Guard from November 1988 to December 1988.  He 
also appears to have had additional service in the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and October 2005 RO rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The veteran moved to 
Texas and his file is now in the jurisdiction of the Waco, 
Texas RO.  

The March 2005 RO decision denied service connection for 
residuals of a head injury.  The October 2005 RO decision 
denied service connection for headaches and for memory loss.  

The Board observes that the August 2006 statement of the case 
listed the issue involving the residuals of a head injury 
claim as: whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for 
residuals of a head injury.  The Board observes, however, 
that while service connection for residuals of a head injury 
was denied in the March 2005 RO decision, as noted above, 
that denial was not final.  In fact, in July 2005, the 
appellant filed a timely notice of disagreement as to the 
March 2005 denial of service connection for residuals of a 
head injury.  See 38 C.F.R. § 20.201, 20.302.  Additionally, 
the Board notes that there is no RO rating decision of record 
addressing that claim on a new and material basis.  
Therefore, the Board observes that the March 2005 RO decision 
was not final as to the claim for entitlement to service 
connection for residuals of a head injury and that the claim 
has been pending since that time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

A December 2004 response from the National Personnel Records 
Center (NPRC) indicated that the appellant performed an 
initial period of active duty for training from November 12, 
1988 to December 22, 1988.  It was noted that there was no 
evidence of active duty other than for training purposes.  

The Board notes that in his August 2004 original claim, the 
appellant reported that he served in the Army National Guard 
from March 1988 to January 1992 and from March 1994 to April 
1995.  Additionally, in his July 2004 notice of disagreement, 
the appellant stated that he was in the Army National Guard 
for eight years.  He indicated that during that service, the 
gate of a five-ton truck swung open and hit him in the head 
and knocked him out.  He noted that he was treated with pills 
from a medic and that he had suffered from headaches ever 
since that time.  The appellant also essentially reported 
that he had memory problems from that time as well.  

The Board observes that the dates of the appellant's 
additional periods of service in the Army National Guard have 
not been verified.  Further, it appears that the appellant's 
service medical records are incomplete.  Therefore, an 
attempt should be made to verify the appellant's periods of 
active duty for training and inactive duty training with the 
Army National Guard and to obtain any additional available 
service medical records.  

The Board also notes that in the appellant's August 2004 
original claim, he reported that he was treated at the 
Oklahoma Medical Center for head trauma since February 1996.  
The Board observes that there is no indication in the record 
of any attempt to obtain treatment records from such 
facility.  Therefore, an attempt should be made to obtain 
those records.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices 
(to include the State Adjutant General or 
the identified unit(s)), to verify the 
dates of all the appellant's periods of 
active duty for training and inactive 
duty training in the Army National Guard.  
Also request that a search be conducted 
for all medical records pertaining to the 
appellant during his National Guard.  The 
appellant's service personnel records 
should be obtained as well.  If more 
details are required to conduct such 
search, the appellant should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
appellant informed of any negative 
results.  

2.  After securing the necessary release 
from the appellant, obtain copies of his 
reported treatment for residuals of head 
trauma, which are not already in the 
claims folder, and dated from February 
1996 to the present, from the Oklahoma 
Medical Center.  

3.  Ask the appellant to identify all 
other medical providers who have treated 
him for residuals of a head injury, 
headaches, and memory problems since his 
verified period of active duty for 
training in the Army National Guard from 
November 1988 to December 1988.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

4.  Thereafter, review the appellant's 
claims for entitlement to service 
connection for residuals of a head injury, 
headaches, and for memory loss.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the appellant, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

